                          UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF WISCONSIN


BUILDING TRADES UNITED PENSION TRUST FUND,
SCOTT J. REDMAN (in his capacity as Trustee),

WISCONSIN LABORERS HEALTH FUND,
WISCONSIN LABORERS PENSION FUND,
WISCONSIN LABORERS APPRENTICESHIP
& TRAINING FUND, WISCONSIN LABORERS
DRUG FUND, WISCONSIN LABORERS
INDUSTRY ADVANCEMENT PROGRAM FUND,
BUILDING AND PUBLIC WORKS VACATION
FUND, and JOHN J. SCHMITT (in his capacity
as Trustee),

WISCONSIN LABORERS-EMPLOYERS
COOPERATION AND EDUCATION TRUST FUND,

WISCONSIN LABORERS DISTRICT COUNCIL,

                             Plaintiffs,

       v.                                                     Case No. 18-cv-977

IVERSON CONSTRUCTION, LLC
LARRY IVERSON and
RICHARD IVERSON,

                             Defendants.


                  AMENDED ORDER AND ENTRY OF JUDGMENT
                AS TO DEFENDANT IVERSON CONSTRUCTION, LLC


       Request and motion for default judgment brought by the Plaintiffs in the above-

captioned action was submitted to the Court and filed with the clerk.

       The Court, having duly heard all issues and a decision having been duly

rendered , orders as follows :
       1.         Defendant Iverson Construction , LLC has failed to plead or otherwise

defend as provided by Rule 55(a) of the Fed. R. Civ. P.

       2.         Defendant Iverson Construction, LLC violated the Labor-Management

Relations Act of 1947, as amended , as well as the Employee Retirement Income

Security Act of 1974, as amended , and the effective collective bargaining agreement by

failing to pay fringe benefit contributions on behalf of its employees to the Plaintiff

Funds .

       3.         Due to Defendant's failure , Plaintiffs are entitled to damages consisting of

contributions , liquidated damages, interest, fees , and costs.

       4.         Unpaid contributions, interest, and liquidated damages owed to Plaintiffs

total $282 ,919.41 .

       5.         Plaintiffs' attorney fees for the above-captioned manner total $1,764.00

       6.         Plaintiffs' costs of prosecution total $?97.52 . $'fl,~. NJ

       7.         The Court assesses the total damages to the Plaintiffs in the sum of

$285 ,480 .93'.   'ti 2 'i~, !"/~JI!
       IT IS HEREBY ORDERED that the Clerk of Court is directed to enter judgment in

favor of Plaintiffs , Building Trades United Pension Trust Fund , Scott J. Redman (in his

capacity as Trustee) , Wisconsin Laborers. Health Fund , Wisconsin Laborers Pension

Fund, Wisconsin Laborers Apprenticeship and Training Fund , Building and Public

Works Laborers Vacation Fund , John J. Schmitt (in his capacity as Trustee) , Wisconsin

Laborers Drug Fund , Industry Advancement Program Fund , Wisconsin Laborers District

Council, and Wisconsin Laborers-Employers Cooperation and Education Trust Fund




                                                  2
and against Defendant Iverson Construction , LLC in the amount of -$285 ,480 .0J..
                                                                     t'2€ ~   Ns. 11
together with interest at the rate allowed by law.
                         Pf
       Dated this   !l   day of   ~M~~               , 2019



                                           istrictCourtJudge




                                             3
